        Case 4:18-cv-00342-KGB Document 61-1 Filed 03/11/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,                                                    PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                           INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                              No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                     DEFENDANT

                     REPLY IN SUPPORT OF MOTION TO QUASH

       Asserting a nonexistent discovery deadline and other irrelevancies, the Cave Plaintiffs

have refused to withdraw their subpoenas of Chief of Staff Boyd and Director Moody

during what is undisputed to be the busiest part of the Arkansas General Assembly’s

session. Depositions of these officials at this time is unduly burdensome as well as

premature and unjustified given the state of this litigation.

                                               I.

       The inherent dynamism of the session entails two things: constant vigilance and

unflagging attention is required, and nothing is certain until it actually happens. Chief of

Staff Boyd and Director Moody have little-to-no control over the legislative session’s

changing demands on their time and attention—demands that go beyond their ordinary
        Case 4:18-cv-00342-KGB Document 61-1 Filed 03/11/19 Page 2 of 6



duties as officials serving state constitutional officers. Although the unduly burdensome

character of the Cave Plaintiffs’ depositions during the busiest part of the legislative session

was obvious when the Defendant filed his motion to quash, the Defendant is now able to

provide information that was previously unavailable. Therefore, the Defendant respectfully

submits the attached declarations from Chief of Staff Kelly Boyd and Director Kerry Jucas

Moody. Exh. A; Exh B.

       As set forth in Chief of Staff Boyd’s declaration, his official duties require that he be

available to monitor, answer questions, and provide testimony in support of several bills that

are proceeding through committees and on the floor of the General Assembly during the

week of March 11. Exh. A. In addition, Commissioner Tommy Land and two other

members of his staff are traveling to Washington, D.C., this week. Id. They will be out of

state Monday through Wednesday—meaning that Mr. Boyd has primary responsibility for

the operations of the Land Commissioner’s office during the time that the Cave Plaintiffs

have subpoenaed him to appear for a deposition. Id. Further, given the legislative session, an

excessive number of events at the Capitol for which she is responsible, and similar staff

absences occurring the week of March 11, Director Moody is likewise unduly burdened by

the Cave Plaintiffs’ subpoena. Exh. B.

       The Cave Plaintiffs’ subpoenas are unduly burdensome to Chief of Staff Boyd and

Director Moody at this point in the legislative session. There is no justification for these

depositions being taken now. Therefore, the Court should quash them.

                                              II.

       The Cave and Orsi Plaintiffs make other claims that deserve comment. First, the Cave

Plaintiffs seize on the fact that attorneys from the Secretary of State and First Liberty


                                               2
        Case 4:18-cv-00342-KGB Document 61-1 Filed 03/11/19 Page 3 of 6



Institute have entered appearances in this action, suggesting that the Defendant should have

already completed his investigation of the Satanic Temple Intervenors, their witnesses, and

their new claims. But this is an empty argument. Counsel for the Secretary of State and First

Liberty Institute serve advisory roles, and their presence simply has no bearing on the

Court’s decision to quash the subpoenas. Further, it is patently false that the Defendant has

had sufficient time to complete its ordinary investigation given the Satanic Temple

Intervenors’ recent intervention and their even more recent service of their initial

disclosures.

       For their part, the Orsi Plaintiffs knowingly misstate the facts when they assert that

“the [D]efendant has refused steadfastly to cooperate in the discovery necessary for this

case.” Doc. 57 at 3. The Defendant has expended hundreds of hours processing and

reviewing thousands upon thousands of documents and items of electronically stored

information for discovery. The Defendant has timely and diligently responded in good faith

to every interrogatory, request for production, and request for admission that the Plaintiffs

have served—providing supplemental responses where continuing review has revealed

further documents or electronically stored information responsive to the requests. The Orsi

Plaintiffs’ suggestion to the contrary is wholly false and calculated to mislead the Court.

       If the Orsi Plaintiffs truly believed that the Defendant had failed to cooperate in

discovery, then one would expect them to bring a motion to compel whatever discovery

they believed was necessary. Instead, in what is becoming a pattern, the Orsi Plaintiffs treat

their motion response here as an occasion to introduce impertinent matters by cherry

picking items from the Defendant’s discovery responses and then misrepresenting them to

the Court.


                                               3
        Case 4:18-cv-00342-KGB Document 61-1 Filed 03/11/19 Page 4 of 6



       The Orsi Plaintiffs claim that the Defendant refuses to admit obvious “foundational”

facts. The Orsi Plaintiffs’ best evidence for this absurd claim is that the Defendant has

supposedly denied that the Arkansas Democrat-Gazette is the most “widely circulated”

newspaper in the State of Arkansas. Doc. 57 at 2. But that is false. The Orsi Plaintiffs

requested an admission that the Democrat-Gazette is the most widely published—not the

most widely circulated—newspaper, and the request referred, not to the print edition, but to

the online edition. The Defendant reasonably denied the request because the Democrat-

Gazette is not more widely published online than any other newspaper. Although the Orsi

Plaintiffs now indicate that they meant to seek a different admission, the Defendant can

only respond to the request that the Orsi Plaintiffs actually made.

       After presenting the newspaper request as their best evidence for the Defendant’s

supposed lack of cooperation, the Orsi Plaintiffs admit that “[t]his fact is not terribly

important.” Doc. 57 at 2-3. The Orsi Plaintiffs then refer to their requests that sought, in

violation of the Federal Rules of Civil Procedure, en masse authentication of thousands of

pages of documents—documents that they selected from what they suggest is a larger set of

documents obtained via a Freedom of Information Act request. The allegation that these

documents were obtained by means of a Freedom of Information Act request is very

curious. The Defendant has specifically requested that the Plaintiffs produce all documents

relevant to this litigation that were obtained pursuant to a Freedom of Information Act

request—yet none have been produced. The Orsi Plaintiffs’ suggestion that these documents

were obtained through a Freedom of Information Act request raises the question whether

the Plaintiffs have engaged in bad faith refusal to produce the responsive documents.




                                               4
        Case 4:18-cv-00342-KGB Document 61-1 Filed 03/11/19 Page 5 of 6



       Finally, the Orsi Plaintiffs describe the Defendant’s motion to quash as merely

rehashing arguments from his motion for a temporary stay. That is false. Oral argument in

the American Legion case was held after briefing was complete on the motion for a temporary

stay. The justices’ abiding preoccupation during oral argument on the governing standard

for passive displays confirms that that the Supreme Court is set to clarify that standard in its

pending decision—which is now only three-to-four months away.

                                       CONCLUSION

       Chief of Staff Boyd and Director Moody would be unduly burdened by being

compelled to appear for a deposition during the busiest part of the legislative session without

any legitimate justification for conducting them at this time. Further, these depositions are

premature and unjustified given the state of this litigation. The Supreme Court is set to

clarify the standard governing passive displays soon.

       Therefore, the Defendant respectfully requests that the Court quash the Cave

Plaintiffs’ subpoenas.

                                            Respectfully submitted,

                                            LESLIE RUTLEDGE
                                            Attorney General




                                               5
        Case 4:18-cv-00342-KGB Document 61-1 Filed 03/11/19 Page 6 of 6



                                          /s/ Michael A. Cantrell
                                          Nicholas J. Bronni (2016097)
                                           Solicitor General of Arkansas
                                          Michael A. Cantrell (2012287)
                                          Dylan L. Jacobs (2016167)
                                           Assistant Solicitors General
                                          OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                                          323 Center Street, Suite 200
                                          Little Rock, AR 72201
                                          Ph:     (501) 682-2007
                                          Fax: (501) 682-2591
                                          Email: Nicholas.Bronni@ArkansasAG.gov

                                          Hiram Sasser
                                          Michael Berry
                                          Lea Patterson
                                          FIRST LIBERTY INSTITUTE
                                          2001 West Plano Parkway, Suite 1600
                                          Plano, TX 75075
                                          Tel: (972) 941-6162
                                          Fax: (972) 423-6162
                                          hsasser@firstliberty.org
                                          mberry@firstliberty.org
                                          lepatterson@firstliberty.org

                                          Attorneys for Secretary of State John Thurston

                              CERTIFICATE OF SERVICE

        I, Michael A. Cantrell, hereby certify that on March 11, 2019, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system, which shall send
notification of such filing to all counsel of record.

                                          /s/ Michael A. Cantrell
                                          Michael A. Cantrell




                                             6
